306 N.Y. 847 (1954)
In the Matter of the Construction of The Will of Berta Von Isenburg, Deceased. City Bank Farmers Trust Company, as Trustee under The Will of Berta Von Isenburg, Deceased, et al., Appellants and Respondents; City Bank Farmers Trust Company, as Trustee under an Assignment Made by Robin B. Cocksedge and Another, Intervener, Appellant; John Lane, as Special Guardian for Murray de Klee and Another, Infants, Respondent and Appellant; Phyllis D. Faille, Intervener, Respondent.
Court of Appeals of the State of New York.
Argued January 20, 1954.
Decided March 11, 1954
Walter D. Fletcher, John C. Hover, Theodore Kiendl, Jr., and Laurence A. Spelman for Robin B. Cocksedge, appellant-respondent.
Charles Angulo and Benjamin Nassau for City Bank Farmers Trust Company, appellant-respondent and intervener-appellant.
J. Edward Lumbard, United States Attorney for the Southern District of New York (Thomas C. Burke of counsel), for United States of America, appellant-respondent.
Richard U. Koppel and Franz Martin Joseph for intervener-respondent.
John Lane, special guardian for Murray de Klee and another, infants, respondent-appellant.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Order affirmed, with costs to all parties appearing separately and filing separate briefs, payable out of the one-third share of the trust fund created for the benefit of Eloysa Cocksedge. No opinion.